 



Exhibit 10.12
MERCK & CO., INC.
SPECIAL SEPARATION PROGRAM
FOR
“SEPARATED RETIREMENT ELIGIBLE” EMPLOYEES
Eligible Employees: Employees of Merck & Co., Inc. who are not subject to a
collective bargaining
agreement and:
(1) who experience a Separation From Service (as defined in the Separation
Benefits Plan) on or between November 1, 2005 and December 31, 2008; and
(2) who on the Separation Date are

•   at least age 55 with at least 10 years of Credited Service; or   •   at
least age 65

Effective Date: As of January 2, 2008

 



--------------------------------------------------------------------------------



 



This document summarizes the benefits for which a “Separated Retirement Eligible
Employee” may be eligible under the Special Separation Program and other Merck
employee benefit plans and programs. Unless otherwise noted below, the terms and
conditions of Merck’s employee benefit plans and programs applicable on an
employee’s termination of employment from Merck are as described in the
applicable sections of the current Merck Benefits Book (and applicable summaries
of material modification) previously provided to you or provided to you with
this Brochure, as such plans and programs (and the applicable sections of the
Merck Benefits Book) may be amended from time to time. (A copy of the applicable
sections of the Merck Benefits Book (and applicable summaries of material
modification) can be obtained on line at
http://humres.merck.com/benefit/about_benefits_book.html or
www.merck.com/benefits or by calling the Merck Benefits Service Center at
1-800-666-3725). However, to the extent that the terms below differ from those
described in the applicable sections of the current Merck Benefits Book (and
applicable summaries of material modification), this communication constitutes a
summary of material modifications and should be kept with that book.
“Separated Retirement Eligible Employees” are certain nonunionized Merck & Co.,
Inc. employees
(1) who experience a Separation From Service (as defined in the Separation
Benefits Plan) on or between November 1, 2005 and December 31, 2008; and
(2) who as of their last day of employment with Merck (the “Separation Date”),
are

  •   at least age 55 and have at least 10 years of Credited Service (as defined
in the Retirement Plan); or     •   at least age 65.

Separated Retirement Eligible Employees are only those employees who are
designated by Merck as “Separated Retirement Eligible Employees.” “Separated
Retirement Eligible Employees” do not include employees who terminate employment
in any way that does not constitute a Separation From Service (as defined in the
Separation Benefits Plan) as determined by Merck, including employees who resign
for any reason. Benefits described in this Brochure only apply to Separated
Retirement Eligible Employees and do not apply to any other Merck employees.
If you have been designated as a Separated Retirement Eligible Employee, the
Company will provide you with a separation letter (the “Separation Letter”) that
will describe the Special Separation Program benefits for which you are eligible
and will include a release of legal claims against the Company, and may also
include other terms, such as non-solicitation and non-competition provisions, as
the Company in its sole discretion decides to include. In order to receive the
benefits under the Special Separation Program, you must sign and return the
Separation Letter by the date stated in the letter (the “Separation Letter
Return Date”) and not revoke the letter within the revocation period.

2



--------------------------------------------------------------------------------



 



Advance Notice or Pay in Lieu of Notice
You will either receive advance notice of your Separation From Service, or, Pay
in Lieu of Notice. Pay in Lieu of Notice, which is not contingent upon your
signing the Separation Letter, will be paid to you if you are not provided
advance notice as described in the Summary Plan Description for the Separation
Benefits Plan (the “Separation Plan SPD”) distributed with this Brochure. If the
Company is required under the Worker Adjustment Retraining and Notification Act
or any other similar federal, state or local law to provide a notice period or
pay in lieu of notice, such required notice or pay shall be in lieu of, and not
in addition to, any notice or Pay in Lieu of Notice provided under the
Separation Benefits Plan.
Special Separation Program
All other benefits under this Special Separation Program are contingent upon the
Separated Retirement Eligible Employee signing and not revoking the Separation
Letter. They consist of:

  •   Separation Pay     •   Outplacement Services     •   Eligibility for
continued medical and dental benefits (for employees not otherwise eligible for
retiree medical and dental benefits)     •   Rule of 85 Transition Benefit under
the Retirement Plan (for those who would have attained it within two years of
their Separation Dates)     •   Eligibility for a special payment in lieu of an
AIP/EIP bonus for the performance year in which his or her Separation Date
occurs if his or her Separation Date occurs on or after June 30 and on or before
December 31 of that performance year     •   Eligibility for extended use of the
day care center

Separation Pay and Outplacement Benefits are described in the Separation Plan
SPD distributed with this Brochure.

3



--------------------------------------------------------------------------------



 



This Brochure describes:

•   additional benefits offered under the Special Separation Program that are
not described in the Separation Plan SPD:

  O   eligibility for the Rule of 85 Transition Benefit under the Retirement
Plan     O   eligibility for continued medical and dental benefits for employees
who are not otherwise eligible for retiree medical and dental benefits; and    
O   eligibility for extended use of the day care center, if applicable.

•   benefits for those Separated Retirement Eligible Employees who do not sign,
or who sign and later revoke, the Separation Letter; and   •   terms and
conditions of certain Merck benefit plans and programs as they apply to any
separated employee without regard to whether they sign the Separation Letter.

Retirement Plan – Rule of 85 Transition Benefit
If You Do Not Sign the Separation Letter
You are eligible to retire under the terms of the Retirement Plan. As a
Separated Retirement Eligible Employee, you will be considered to have retired
from active service for Retirement Plan purposes on your Separation Date (even
if the Separation Date is not the first day of a month). Your benefit from the
Retirement Plan will be based on the Credited Service accrued as of your
Separation Date and will be payable on the first day of the month following age
65 (or, if you are at least 65 on your Separation Date, on the first day of the
month following your Separation Date). However, you can begin to receive your
benefits on the first day of any month after you reach age 55. If you commence
your benefit at or after age 55 but before age 62, the benefit will be reduced.
This reduction reflects that payments are made earlier and for a longer period
of time. The reduction for “retirees” is 0.25% for each month (i.e., 3% for each
year that benefit payments begin before age 62). The reduction is much less than
the actuarial reduction that applies to “terminated vested” participants. You
will not receive the “Rule of 85 Transition Benefit” unless you are eligible for
the Rule of 85 Transition Benefit as described below.
Death. If you die before you begin to receive your benefits from the Retirement
Plan, your spouse (or estate in the case of any unmarried participant) will
receive an annuity or a lump sum. The lump sum, according to plan factors in
effect from time to time, is based on your age 65 accrued benefit, reduced .25%
per month before age 62 that your death occurs. Then the benefit is calculated
as though you had elected a joint and 50% survivor annuity with your spouse (if
you’re unmarried, as though you had a spouse the same age as you) on the day
before you died. The lump sum is the actuarial equivalent of just the 50%
survivor portion of the benefit—that is, taking into account your death. The
annuity or lump sum is payable only after your spouse (or administrator of your
estate) applies for the benefit.

4



--------------------------------------------------------------------------------



 



Payments not Compensation for Retirement Plan. Any Pay in Lieu of Notice or
Separation Pay is not compensation for Retirement Plan purposes. A bonus or the
special payment, if any, in lieu of an AIP/EIP bonus paid after your Separation
Date is also not compensation for Retirement Plan purposes.
If any portion of your benefit is from a different plan, such as the Retirement
Plan for Hourly Employees of Merck & Co., Inc., there is an offset which reduces
the benefit from the Retirement Plan. The aggregate lump sum benefit payable
from two different plans generally differs slightly from a lump sum payable from
only one plan (especially if different interest rate methodologies apply).
Special Separation Program – Rule of 85 Transition Benefit – If You Sign the
Separation Letter
As described above in the paragraph “If You Do Not Sign the Separation Letter,”
you are eligible to retire under the terms of the Retirement Plan. Under the
Special Separation Program, if you would have qualified for the Rule of 85
Transition Benefit within two years of your Separation Date, the Rule of 85
Transition Benefit will be paid to you under special provisions under the
Retirement Plan. The Rule of 85 Transition Benefit will be payable upon
commencement of your pension benefits, even if the date of commencement of
pension benefits is earlier than the date you would otherwise have qualified for
the Rule of 85 Transition Benefit.
The Rule of 85 Transition Benefit is fully described in the Salaried Retirement
Plan section of the current Merck Benefits Book (and applicable summaries of
material modification). In general, the Rule of 85 was phased out in July of
1995. It had provided that an employee whose employment terminated after age 55,
and whose age and service equaled at least 85, would be eligible for an
unreduced age 65 benefit instead of the normal early retirement subsidy (i.e., a
3% per year reduction for every year the benefit begins prior to age 62). The
Rule of 85 Transition Benefit preserved 100% of the Rule of 85 for any employee
who was 50 or older in July of 1995, with 90% preserved for then 49 year old
employees, etc. No benefit was preserved for employees then 40 or younger.
You are eligible for the Rule of 85 Transition Benefit under the Special
Separation Program, if you would have reached the Rule of 85 Transition Benefit
within two years of your Separation Date. In other words, this enhancement
applies if on your Separation Date the sum of your age and Credited Service is
at least 81.
For example, assume a Separated Retirement Eligible Employee was born June 30,
1948. On July 1, 1995, this employee was 47, so 70% of her Rule of 85 Transition
benefit was preserved. Assume further that her Separation Date is December 31,
2005 and that she then has exactly 26 years of Credited Service.

5



--------------------------------------------------------------------------------



 



If her employment had continued, she would have been entitled to the Rule of 85
Transition Benefit as of October 1, 2006 (her age and service as of that date
would have equaled 85). Therefore, this employee would receive the Rule of 85
Transition Benefit (i.e., 70% of the Rule of 85 Transition Benefit) when her
benefits from the Retirement Plan begin, because October 1, 2006, is less than
two years from her Separation Date of December 31, 2005.
On the other hand, assume instead that a Separated Retirement Eligible
Employee’s age and Credited Service as of his Separation Date add up to less
than 81. He is not eligible for the Rule of 85 Transition Benefit under the
Special Separation Program because he would not have been entitled to the Rule
of 85 Transition Benefit within two years of his Separation Date.
The special provisions in the Retirement Plan are subject to certain
discrimination tests under tax laws. Our actuaries have reviewed data on a
preliminary basis and concluded that these special provisions satisfy those
tests, under most scenarios. However, if the provisions in practice happen to
fail the tests, the benefits described here will be made, to the extent
necessary, from Company assets outside the Retirement Plan. Benefits from the
Retirement Plan have tax advantages that payments outside it do not. You will be
notified as soon as possible if this provision affects you.
Split Election. Separated Retirement Eligible Employees whose pension benefits
are payable in part from the Supplemental Retirement Plan who wish to make an
election with respect to their retirement plan benefits from that plan may do so
in accordance with procedures established to satisfy the American Jobs Creation
Act of 2004. You must contact the HR Service Center at 1-866-MRK-HR4U
(1-866-675-4748) to request the appropriate paperwork if you are eligible.
Medical (including Prescription Drug) and Dental
If You Are Eligible For Retiree Healthcare Benefits under the Current Terms of
the Merck Medical and Dental Plans
If, as of your Separation Date, you are eligible for retiree healthcare (medical
and dental) benefits under the terms of Merck’s medical and dental plans,
whether you sign the Separation Letter or not, you will be eligible to select
retiree healthcare coverage under Merck’s plans (as they may be amended from
time to time) as of the first day of the month after your Separation Date (even
if your Separation Date is not the first day of a month). Your active employee
coverage will continue to the end of the month in which your Separation Date
occurs. Your retiree healthcare benefits will commence as of the first of the
month following your Separation Date (“Retiree Healthcare Commencement Date”).
You will be automatically enrolled in retiree dental under the comprehensive
coverage option and in retiree medical coverage under the same coverage option

6



--------------------------------------------------------------------------------



 



in which you were enrolled as an active employee on the day before your Retiree
Healthcare Commencement Date, provided that coverage option is available to you
as a retiree; if that medical coverage option is not available, you will be
automatically enrolled in the plan’s default option (currently the Merck PPO
option if your address is within the network coverage area, otherwise the Merck
80/20 Out of Area option). Coverage under your retiree medical and dental
coverage will also automatically continue for your eligible dependents who were
your covered dependents under the applicable plans on the day before your
Retiree Healthcare Commencement Date.
You are permitted to add eligible dependents or drop covered dependents and/or
change medical coverage options retroactive to the date your Retiree Healthcare
Commencement Date only if you notify the Merck Benefits Service Center of such
change(s) within 30 days after your Retiree Healthcare Commencement Date.
Thereafter, any permitted changes will only be made prospectively.
Note that only those eligible dependents who are your “Dependents of Record” as
of your Retiree Healthcare Commencement Date can be eligible for dependent
coverage under your retiree healthcare coverage. Be sure to register your
eligible dependents as “Dependents of Record” with the Merck Benefit Service
Center within 30 days after your Retiree Healthcare Commencement Date. If an
eligible dependent is not timely registered as your “Dependent of Record”,
he/she will never be eligible for dependent coverage under your Merck retiree
healthcare coverage. Eligible dependents who are your covered dependents on your
Retiree Healthcare Commencement Date, are automatically registered as Dependents
of Record.
Beginning in 2008 you can “opt-out” of retiree coverage, but note that your
ability to re-enroll for coverage is generally limited to annual open enrollment
(with the following January 1 as the re-enrollment effective date); mid-year
enrollment is available only if you are covered under and lose other coverage
and you contact the Merck Benefit Service Center to re-enroll in Merck retiree
coverage within 30 days of the loss of your other coverage.
You must pay the applicable premiums for retiree healthcare coverage beginning
on your Retiree Healthcare Commencement Date. You will receive an invoice from
Fidelity that indicates the premium due for your retiree coverage. Prior to
2008, if you fail to pay the premium required for retiree healthcare coverage in
the time and manner specified on the invoice, your coverage will be terminated
and it will not be reinstated. Beginning in 2008, if you fail to timely pay the
required premium, you will be deemed to have opted out of coverage and your
ability to re-enroll is limited as described above. But note, if you want the
flexibility to opt-out of Merck retiree coverage starting in 2008, you must pay
the required premiums for coverage through 2007.

7



--------------------------------------------------------------------------------



 



For purposes of determining the retiree medical and dental premiums, a Separated
Retirement Employee whose Separation Date is prior to January 1, 2008 (or who is
notified prior to January 1, 2008 that his/her Separation Date will occur on or
after January 1, 2008)

  •   will have the number of points that is the sum of his/her age and years of
adjusted service as recorded on the Company’s records as of his/her Separation
Date; and     •   will pay premiums for medical coverage in accordance with the
premium schedule applicable to the “Rule of 92” in effect on his/her Retiree
Healthcare Commencement Date, as the premium schedule may be amended from time
to time.

For the “Rule of 92” premium schedule, see the Reference Library on Fidelity’s
netbenefits website.
For purposes of determining the retiree medical and dental premiums, a Separated
Retirement Eligible Employee whose Separation Date is on or after January 1,
2008 (other than a Separated Retirement Eligible Employee who is notified prior
to January 1, 2008 that his/her Separation Date will occur on or after
January 1, 2008)

  •   will have the number of points that is the sum of his/her age and years of
adjusted service as recorded on the Company’s records (from age 40 for those
subject to the “Rule of 88”; all adjusted service for those subject to the “Rule
of 92”) as of his/her Separation Date; and     •   will pay premiums for medical
coverage in accordance with the premium schedule for the “Rule of 92” or the
“Rule of 88”, as applicable, in effect on his/her Retiree Healthcare
Commencement Date, as the premium schedule may be amended from time to time.

To determine whether the “Rule of 92” or the “Rule of 88” applies to you and to
see the premiums applicable to those schedules, see the Reference Library on
Fidelity’s netbenefits website.

8



--------------------------------------------------------------------------------



 



You are eligible for retiree healthcare benefits if, as of your Separation Date,
you are at least age 55 and:

  •   have at least 10 years of service with the Company after age 40; or     •
  (i) were an employee of the Company on January 1, 2003, (ii) have not had a
break in service since January 1, 2003, and (iii) have at least 10 years of
Credited Service (as defined in the Retirement Plan); or     •   (i) had a break
in service with the Company after age 45 and before April 1, 2002, (ii) had
returned to work before April 1, 2002 and were employed on that date, (iii) have
not had a break in service since April 1, 2002, and (iv) have 10 years of
Credited Service (as defined in the Retirement Plan).

If You Are Not Eligible For Retiree Healthcare Benefits
If You Are Not Eligible For Retiree Healthcare Benefits — If You Do Not Sign the
Separation Letter
If you are not eligible for retiree healthcare benefits and do not sign the
Separation Letter, your medical and dental coverage options in effect on your
Separation Date will continue under the normal provisions of Merck’s medical and
dental plans (as they may be amended from time to time) until the end of the
month following the calendar month in which your Separation Date occurred. At
the end of that period, you will be eligible to elect to continue your coverage
in accordance with COBRA for up to 18 months from your Separation Date. If you
have no medical and/or dental coverage under Merck’s medical and dental plans on
your Separation Date, you will not have medical and/or dental coverage, as
applicable, after your Separation Date nor will you be eligible to elect such
coverage under COBRA.
Special Separation Program – If You Are Not Eligible For Retiree Healthcare
Benefits and Have at Least 9 Years of Credited Service — If You Sign the
Separation Letter
If, on your Separation Date, you (i) are at least age 55 and, (ii) have at least
9 years of Credited Service (as defined in the Retirement Plan), (iii) are not
eligible for retiree healthcare benefits (see the section “If You Are Eligible
for Retiree Healthcare Benefits under the Current Terms of Merck’s Medical and
Dental Plans,” above), and (iv) sign the Separation Letter, then, under the
Special Separation Program, you will be eligible to select retiree healthcare
coverage under Merck’s plans (as they may be amended from time to time) as of
the first day of the month after your Separation Date (even if your Separation
Date is not the first day of a month). Your active employee coverage will
continue to the end of the month in which your Separation Date occurs. Your
retiree healthcare benefits will commence as of the first of the month following
your Separation Date (“Retiree Healthcare Commencement Date”).

9



--------------------------------------------------------------------------------



 



You will be automatically enrolled in retiree dental under the comprehensive
coverage option and in retiree medical coverage under the same coverage option
in which you were enrolled as an active employee on the day before your Retiree
Healthcare Commencement Date, provided that coverage option is available to you
as a retiree; if that medical coverage option is not available, you will be
automatically enrolled in the plan’s default option (currently the Merck PPO
option if your address is within the network coverage area, otherwise the Merck
80/20 Out of Area option). Coverage under your retiree medical and dental
coverage will also automatically continue for your eligible dependents who were
your covered dependents under the applicable plans on the day before your
Retiree Healthcare Commencement Date.
You are permitted to add eligible dependents or drop covered dependents and/or
change medical coverage options retroactive to the date your Retiree Healthcare
Commencement Date only if you notify the Merck Benefits Service Center of such
change(s) within 30 days after your Retiree Healthcare Commencement Date.
Thereafter, any permitted changes will only be made prospectively.
Note that only those eligible dependents who are your “Dependents of Record” as
of your Retiree Healthcare Commencement Date can be eligible for dependent
coverage under your retiree healthcare coverage. Be sure to register your
eligible dependents as “Dependents of Record” with the Merck Benefit Service
Center within 30 days after your Retiree Healthcare Commencement Date. If an
eligible dependent is not timely registered as your “Dependent of Record”,
he/she will never be eligible for dependent coverage under your Merck retiree
healthcare coverage. Eligible dependents who are your covered dependents on your
Retiree Healthcare Commencement Date, are automatically registered as Dependents
of Record.
Beginning in 2008 you can “opt-out” of retiree coverage, but note that your
ability to re-enroll for coverage is generally limited to annual open enrollment
(with the following January 1 as the re-enrollment effective date); mid-year
enrollment is available only if you are covered under and lose other coverage
and you contact the Merck Benefit Service Center to re-enroll in Merck retiree
coverage within 30 days of the loss of your other coverage.
You must pay the applicable premiums for retiree healthcare coverage beginning
on your Retiree Healthcare Commencement Date. You will receive an invoice from
Fidelity that indicates the premium due for your retiree coverage. Prior to
2008, if you fail to pay the premium required for retiree healthcare coverage in
the time and manner specified by on the invoice, your coverage will be
terminated and it will not be reinstated. Beginning in 2008, if you fail to
timely pay the required premium, you will be deemed to have opted out of
coverage and your ability to re-enroll is limited as described above. But note,
if you want the

10



--------------------------------------------------------------------------------



 



flexibility to opt-out of Merck retiree coverage starting in 2008, you must pay
the required premiums for coverage through 2007.
For purposes of determining the retiree medical and dental premiums, a Separated
Retirement Employee whose Separation Date is prior to January 1, 2008 (or who is
notified prior to January 1, 2008 that his/her Separation Date will occur on or
after January 1, 2008)

  •   will have the number of points that is the sum of his/her age and years of
adjusted service as recorded on the Company’s records as of his/her Separation
Date; provided, however, that if such sum is less than 65, then the Separated
Retirement Eligible Employee is deemed to have 65 points; and     •   will pay
premiums for medical coverage in accordance with the premium schedule applicable
to the “Rule of 92” in effect on his/her Retiree Healthcare Commencement Date,
as the premium schedule may be amended from time to time..

For the “Rule of 92” premium schedule, see the Reference Library on Fidelity’s
netbenefits website.
For purposes of determining the retiree medical and dental premiums, a Separated
Retirement Eligible Employee whose Separation Date is on or after January 1,
2008 (other than a Separated Retirement Eligible Employee who is notified prior
to January 1, 2008 that his/her Separation Date will occur on or after
January 1, 2008)

  •   will have the number of points that is the sum of his/her age and years of
adjusted service as recorded on the Company’s records (from age 40 for those
subject to the “Rule of 88”; all adjusted service for those subject to the “Rule
of 92”) as of his/her Separation Date; provided, however, that if such sum is
less than 65, then the Separated Retirement Eligible Employee is deemed to have
65 points; and     •   will pay premiums for medical coverage in accordance with
the premium schedule for the “Rule of 92” or the “Rule of 88”, as applicable, in
effect on his/her Retiree Healthcare Commencement Date, as the premium schedule
may be amended from time to time.

To determine whether the “Rule of 92” or the “Rule of 88” applies to you and to
see the premiums applicable to those schedules, see the Reference Library on
Fidelity’s netbenefits website.
Continuation of retiree medical and dental coverages under the Special
Separation Program for Separated Retirement Eligible Employees who are not
otherwise eligible for retiree healthcare benefits is subject to the same early
forfeiture provisions applicable to separated employees as described in the
Separation Plan SPD. The forfeiture provisions will apply for the Separation Pay
Period only.

11



--------------------------------------------------------------------------------



 



Special Separation Program – If You Are Not Eligible For Retiree Healthcare
Benefits and Have Less than 9 Years of Credited Service and You Sign the
Separation Letter
If, on your Separation Date, you are (i) a Separated Retirement Eligible
Employee who is not otherwise eligible for retiree healthcare benefits under the
terms of Merck’s medical and dental plans, (ii) have less than nine years of
Credited Service, and (iii) you sign the Separation Letter, then, under the
Special Separation Program, you will be eligible for continued medical and
dental coverage (not retiree coverage) under Merck’s medical and dental plans
(as they may be amended from time to time) for the Separation Pay Period as more
fully described in the Separation Plan SPD. If the Separation Pay Period is less
than six months, you may continue medical and dental coverage for six months.
Contributions for medical and dental coverage will be deducted from your
Separation Pay. The contributions will be the same as the contributions for
active employees, as they may change from time to time. At the end of the
Separation Pay Period or, if the Separation Pay Period is less than 6 months,
then at the end of the 6-month period during which medical and dental coverages
are provided, you may elect to continue your coverage in accordance with COBRA
for up to an additional 18 months. If you have no medical and/or dental coverage
on your Separation Date, you will not have such coverage during the Separation
Pay Period (or the 6-month period, if applicable) nor will you be eligible to
elect such coverage under COBRA.
Continuation of medical and dental coverages under the Special Separation
Program for Separated Retirement Eligible Employees who are not otherwise
eligible for retiree healthcare benefits is subject to the same early forfeiture
provisions applicable to separated employees as described in the Separation Plan
SPD.
Life Insurance
Whether you sign the Separation Letter or not, you will be considered a retiree
for life insurance purposes under Merck’s Life Insurance Plan (as it may be
amended from time to time) as of your Separation Date, with retiree coverage to
begin on the first day of the month after your Separation Date. As a retiree,
your employee group term life insurance coverage equal to 1x base pay (or 2x
base pay if you have “Old Format”) will continue at no cost to you. This amount
will reduce by 25% of the amount of your coverage starting on the first day of
the month after your Separation Date, and by an equal dollar amount on the
anniversary of that date, until the third anniversary of that date, when no
balance remains. You have the right to convert the amount by which your
insurance is reduced to an individual policy. See the Life Insurance Plan
section of the

12



--------------------------------------------------------------------------------



 



current Merck Benefits Book (and applicable summaries of material modification)
for information on conversion. If you are a retiree who is not yet age 65 on
your Separation Date, you may continue your employee group term life insurance
in excess of 1x base pay (2x if you are “Old Format”), dependent life and/or
survivor income protection (collectively “Optional Coverages”) in effect on your
Separation Date until age 65 by paying the applicable premiums in the time and
manner required by Merck. If you fail to pay the premium required to continue
your coverage in the time and manner specified by Merck, your coverage(s) will
be terminated and they will not be reinstated. If you are age 65 or older on
your Separation Date, your Optional Coverages will continue for 31 days from
your Separation Date. During this period you may convert these coverages to an
individual policy. See the Life Insurance Plan section of the current Merck
Benefits Book (and applicable summaries of material modification) for
information on conversion.
In any event, your accidental death and dismemberment coverage ends on your
Separation Date.

13



--------------------------------------------------------------------------------



 



The chart below is provided for your convenience to compare the medical, dental
and life insurance benefits offered under the regular plan provisions and the
Special Separation Program.

              Regular Plan   Special Separation     Provisions   Program  
Medical, Dental,
Prescription Drug
  If eligible for retiree healthcare benefits —you will be treated as a retiree
w/ applicable contributions

If not eligible for retiree healthcare benefits — benefits continue until the
end of the month following the month in which your Separation Date occurred;
eligible for COBRA afterward   If eligible for retiree healthcare benefits –
treated as a retiree w/applicable contributions paid by retiree

If not eligible for retiree healthcare benefits – medical and or dental benefits
continue for the Separation Pay Period (minimum 6 months) with applicable
contributions deducted from Separation Pay; eligible for COBRA afterward
 
       
Basic Employee Term Life Insurance (new format-maximum 1x base pay; Old format
—2x base pay)
  Treated as a retiree   Treated as a retiree
 
       
Optional Employee
Group Term Life,
Dependent Life,
Survivor Income
  Treated as a retiree — You can continue coverage at your cost up to age 65  
Treated as a retiree — You can continue coverage at your cost up to age 65
 
       
AD&D
  No coverage   No coverage

Annual Incentive Program/Executive Incentive Program (“AIP/EIP”)—
As described in more detail below, payment of bonuses, or a special payment in
lieu of a bonus, depends on when a Separated Retirement Eligible Employee’s
Separation Date occurs during a performance year. Actual AIP/EIP bonuses with
respect to the performance year immediately preceding the Separated Retirement
Eligible Employee’s Separation Date may be paid to employees whose employment
terminates between January 1 and the time AIP/EIP bonuses are paid for that year
to other employees. No AIP/EIP or special payment in lieu of a bonus with
respect to the performance year in which the Separation Date occurs is payable
for any employee separated after AIP/EIP bonuses are paid for a year and on or
before June 30. A special payment in lieu of a bonus is payable under this
program with respect to the performance year in which the Separation Date occurs
only for employees whose Separation Dates occur on or after July 1 and on or
before December 31 of that performance year.

14



--------------------------------------------------------------------------------



 



If Your Separation Date occurs between January 1 and the time AIP/EIP bonuses
are paid for a year
If your Separation Date occurs on or after January 1 and the day AIP/EIP bonuses
are paid to other Merck employees, you will be eligible for consideration for an
AIP/EIP bonus with respect to the prior complete performance year on the same
terms and conditions as other Merck employees. Provided you are in a class of
employees eligible for an AIP/EIP, your AIP/EIP bonus, if any, will be paid to
you at the same time AIP/EIP bonuses are paid to other Merck employees or will
be deferred in accordance with your applicable deferral election for that
AIP/EIP performance year. Eligibility for consideration for AIP/EIP bonus is not
contingent upon your signing the Separation Letter. You will not be eligible for
any AIP/EIP or payment in lieu of an AIP/EIP for the performance year in which
your Separation Date occurs.
If Your Separation Date occurs between the time AIP/EIP bonuses are paid for a
year and June 30
If your Separation Date occurs after AIP/EIP bonuses are paid to other Merck
employees and on or before June 30, you will not be eligible for consideration
for an AIP/EIP bonus or the special in lieu of bonus payment described below
whether or not you sign the Separation Letter.
If Your Separation Date occurs after June 30 and on or before December 31
A special payment in lieu of an AIP/EIP with respect to the performance year in
which your Separation Date occurs may be paid only if you sign and do not revoke
the Separation Letter. The special payment, if any, will be calculated based on
the bonus paid to you under the Annual Incentive Program/Executive Incentive
Program with respect to the prior complete performance year and the number of
months you worked in the current performance year and is subject to adjustment
by the Company in its sole discretion based on a variety of factors, including
but not limited to your documented poor or extraordinary performance in the
current performance year. If you received no AIP/EIP in the prior performance
year and you do not have documented poor performance for the prior or current
performance year, the Company may base your special payment in lieu of an
AIP/EIP bonus, if any, on the minimum of the Company’s bonus range for your
position. If your AIP/EIP for the prior performance year was prorated (e.g., due
to a leave of absence, new hire status, promotion/demotion, change in
full-time/part-time status, etc.), the Company may, in its discretion, calculate
your special payment in lieu of an AIP/EIP bonus, if any, by annualizing the
actual AIP/EIP paid for the prior performance year. If you receive a special
payment in lieu of an AIP/EIP bonus, it will be paid to you (less applicable
withholding) as soon as administratively feasible following your Separation
Date.

15



--------------------------------------------------------------------------------



 



Your deferral election applicable to the AIP/EIP for the current performance
year if any, will not apply to any special payment in lieu of an AIP/EIP bonus.
Merck On-Site Day Care Centers
If your child is enrolled in a Merck on-site day care center, the child can
remain enrolled at the center until the Separation Letter Return Date. If you
sign the Separation Letter and your child is in an infant, toddler or preschool
room as of your Separation Date, he/she may continue at the day care center
until the third month anniversary of your Separation Date; a child in
kindergarten as of your Separation Date may continue until the end of the
calendar week in which kindergarten graduation occurs; provided that continued
enrollment is subject to your continuing to abide by the rules and regulations
of the day care center and the terms of the Separation Letter. Continuation for
the first three months shall be at the regular tuition rate. For kindergarten
children continuing after the first three months, there may be an additional
charge.
OTHER BENEFITS AND PROGRAMS
Stock Options, Restricted Stock Units and Performance Stock Units
Only employees may receive incentives under Merck’s incentive stock plans,
including stock options, restricted stock units (“RSUs”) or performance stock
units (“PSUs”); therefore, you will not be eligible to receive any grants after
your Separation Date.
Outstanding Stock Options, RSUs and PSUs
Under Merck’s incentive stock plans, stock options, RSUs and PSUs held by a U.S.
employee whose employment ends are treated under the provisions of the grants
applicable to retirement only if the employee is considered a retiree under the
Retirement Plan.
Whether you sign the Separation Letter or not, because you are considered a
retiree under the Retirement Plan the retirement provisions applicable to stock
options, restricted stock units and performance stock units will apply to any
outstanding incentive you hold on your Separation Date. The retirement
provisions may differ based on the grants. IT IS YOUR RESPONSIBILTY TO
FAMILIARIZE YOURSELF WITH THE TERMS OF INDIVIDUAL GRANTS.
Retirement Provisions
Stock Options

Generally, for annual and quarterly stock option grants made prior to 2001, the
retirement provisions are:

16



--------------------------------------------------------------------------------



 



Vested options: May be exercised until the earlier of (i) the day before the 5th
anniversary of your Separation Date (considered your “retirement date”) or
(ii) the original expiration date.
Generally, for annual and quarterly stock option grants made during 2001 and
thereafter, the retirement provisions are:
Unvested options will vest on the original vesting date and then be exercisable
for the full term of the option, expiring on the original expiration date.
Key R&D, MRL and MMD new hire stock option grants, and other stock option grants
may have different terms. See the term sheets applicable to such stock option
grants.
If you are treated as retired, and later rehired, stock options that are
unexercised and outstanding on your rehire date will continue under the
retirement terms.
RSUs
Under the retirement provisions of the RSUs, your annual grants of restricted
stock units, if any, generally will vest and become distributable as if your
employment with Merck had continued. See the term sheets applicable to RSUs
granted to you, if any.
PSUs
Under the retirement provisions of the PSUs, a pro rata portion of your annual
grant of performance share units that were granted to you at least 6 months
prior to your Separation Date, if any, will be payable when the distribution, if
any, with respect to the applicable performance year is made to active
employees. Performance share units, if any, granted to you within 6 months of
your Separation Date will lapse on your Separation Date. See the term sheets
applicable to PSUs granted to you, if any.
If you have any question about your stock options, restricted stock units or
performance stock units, you can call the HR Service Center at 1-866-MRK-HR4U
(1-866-675-4748).
* * *
The following describes the terms and conditions of certain Merck benefit plans
and programs as they apply to employees whose employment with Merck

17



--------------------------------------------------------------------------------



 



terminates for any reason. For additional information, see the applicable
sections of the current Merck Benefits Book (and applicable summaries of
material modification).
Dependent Care Reimbursement Account
Your participation in the Dependent Care Reimbursement Account (“DCRA”) ends on
your Separation Date. Eligible expenses incurred throughout the calendar year in
which your Separation Date occurs (even after Merck employment ends) can be
reimbursed but only up to the amount actually contributed to the account. Claims
for those expenses must be submitted to Aetna by April 15th of the year
following the year in which your Separation Date occurs. Amounts remaining in
the account after all eligible expenses have been paid will be forfeited.
Financial Engines
Your eligibility to use the Financial Engines financial planning tool will end
on your Separation Date.
Financial Planning
If you elected Financial Planning, you will continue in this benefit through the
remainder of the calendar year in which your Separation Date occurs. Your
remaining cost for this benefit will be deducted from your final pay check, or,
if necessary, from any Pay in Lieu of Notice or Separation Pay paid pursuant to
the Separation Benefits Plan. Your Financial Planning election is irrevocable
and cannot be changed.
Flexible Benefits Program
The Flexible Benefits Program consists of the following Merck plans and
programs: medical, dental, vision, health care and dependent care reimbursement
accounts, financial planning, life insurance (including basic and optional term
life, dependent term life, survivor income and accidental death and
dismemberment), long term care and long term disability. Your participation in
these plans ends as described elsewhere in this communication. However, a full
month of contribution/premium for your coverage under these plans in effect on
your Separation Date may be deducted from your paycheck for the month in which
your Separation Date occurs.
Health Care Reimbursement Account
Your participation in the Health Care Reimbursement Account (“HCRA”) ends on
your Separation Date, unless you elect to continue to participate in accordance
with COBRA for the remainder of the calendar year in which your Separation

18



--------------------------------------------------------------------------------



 



Date occurs. If you elect to continue participation in HCRA under COBRA, you
must make your required contributions on an after-tax basis. Eligible expenses
incurred while you participate in HCRA during the calendar year in which your
Separation Date occurs can be reimbursed up to your entire elected amount.
Claims incurred after your participation in HCRA ends cannot be reimbursed, no
matter how much money is left in the account. Claims for expenses incurred
during the calendar year in which your Separation Date occurs and while you are
a participant in HCRA must be submitted to Aetna by April 15 of the year
following the year in which your Separation Date occurs. Amounts remaining in
the account after all eligible expenses have been paid will be forfeited.
Long Term Care
If you elected coverage under Merck’s Long Term Care Plan for you (or your
spouse or domestic partner), that coverage will end on your Separation Date.
However, if you want to continue coverage without interruption, you must contact
CNA (the insurer) and pay your first quarterly premium to CNA within 31 days
after the last day of the month in which your Separation Date occurs. For more
information (and to request the necessary forms) contact CNA directly at
1-800-528-4582.
Long Term Disability
Your participation in the Long Term Disability Plan will end on the last day of
the month in which your Separation Date occurs. In other words, you must have
satisfied the 26-week eligibility period and filed an application for benefits
by the end of the month that includes your Separation Date to be eligible for
LTD benefits. If you are disabled and receiving income replacement benefits
under the Long Term Disability Plan on your Separation Date, those benefits will
continue in accordance with the terms of the Long Term Disability Plan. However,
Pay in Lieu of Notice and Separation Pay paid by the Company under the Special
Separation Program will act as an offset from benefits payable under the Long
Term Disability Plan (meaning the LTD benefits will be reduced by the Pay in
Lieu of Notice and Separation Pay.)
Savings Plan
Any Pay in Lieu of Notice or Separation Pay you receive under the Special
Separation Program is not Base Pay and may not be contributed to the Savings
Plan. A pro-rata deduction will be made to the Savings Plan based on the
percentage of your monthly base pay you receive for the month in which your
Separation Date occurs. If you have a plan loan and do not repay it within
45 days of your Separation Date, the loan will be declared in default and
reported as a taxable distribution to the Internal Revenue Service.

19



--------------------------------------------------------------------------------



 



You generally may receive a final distribution from the Savings Plan at any time
after your Separation Date. However, if your account balance is $5,000 or less,
your account balance automatically will be distributed to you soon after your
Separation Date. If, upon reaching age 65, you have not previously elected to
receive your benefits, your account balance will be distributed to you without
regard to its amount. Review the information in the Salaried Savings Plan
section of the current Merck Benefits Book (and applicable summaries of material
modification) for additional information on Receiving a Final Distribution.
Short Term Disability
Subject to applicable state law, your participation in the Short Term Disability
Plan ends on your Separation Date. If you are disabled and are receiving income
replacement benefits under the Short Term Disability Plan on your Separation
Date, those benefits will continue in accordance with the terms of the plan.
However, subject to state law, Pay in Lieu of Notice and Separation Pay paid by
the Company under the Special Separation Program will act as an offset from
benefits payable under the Short Term Disability Plan (meaning the STD benefits
will be reduced by the Pay in Lieu of Notice and Separation Pay). Where state
law does not permit such offsets to be made to STD benefits, STD benefits will
instead act as an offset from Pay in Lieu of Notice and/or Separation Pay paid
(or payable) by the Company under the Special Separation Program (meaning Pay in
Lieu of Notice and/or Separation Pay will be reduced by the STD benefits).
Travel Accident
Your coverage under the Travel Accident Insurance Plan ends on your Separation
Date.
Vacation Pay
You will be paid for any amount of vacation that you have accrued but not used
as of your Separation Date. Conversely, you must reimburse Merck for any
vacation you used prior to your Separation Date that you had not earned as of
your Separation Date. Any such amounts to be reimbursed may be deducted from any
Pay in Lieu of Notice or Separation Pay paid pursuant to the Separation Benefits
Plan.
Vision
Coverage under the Vision Plan ends on the last day of the month in which your
Separation Date occurs. You will be given the opportunity to continue this
benefit in accordance with COBRA for up to 18 months from your Separation Date
by paying the required premiums.
* * *

20



--------------------------------------------------------------------------------



 



The Special Separation Program described here currently is scheduled to be in
effect for Separations From Service that occur from November 1, 2005 through
December 31, 2008. Merck retains the right (to the extent permitted by law) to
amend or terminate the Special Separation Program and any benefit or plan
described in this brochure (or otherwise) at any time. However, following a
change in control of Merck (as defined in the Change in Control Separation
Benefits Plan), certain limitations apply to Merck’s ability to amend or
terminate this and other benefit plans. In addition, an employee whose
employment is terminated without cause within two years following a change in
control will also be entitled to receive the retirement bridge as provided in
the Change in Control Separation Benefits Plan.
While it has no current intention to do so, Merck also may extend, decrease or
enhance, the Special Separation Program in the future. If you sign and return
the Separation Letter by the Separation Letter Return Date, any later amendment
or termination will not decrease or increase the amount of Separation Pay you
are eligible to receive under the Special Separation Program.
Notwithstanding anything in the Special Separation Program to the contrary,
benefits under the Program that are subject to Section 409A of the Internal
Revenue Code of 1986, as amended, will be adjusted to avoid the excise tax under
Section 409A. Merck will take any and all steps it determines are necessary, in
its sole and absolute discretion, to adjust benefits under the Special
Separation Program to avoid the excise tax under Section 409A, including but not
limited to, reducing or eliminating benefits, changing the time or form of
payment of benefits, etc.
Payments generally may not be made on account of separation from service for six
months following the termination of employment of a “Specified Employee” as
defined in Prop. Treas. Reg. Sec. 1.409A-1(i) or any successor thereto, which in
general includes the top 50 employees of a company ranked by compensation.
Notwithstanding anything contained in the Special Separation Program to the
contrary, if a Covered Employee is a “Specified Employee” on his or her
Separation Date, to the extent required by Section 409A of the Internal Revenue
Code of 1986, as amended, no payments will be made to him or her prior to the
first day of the sixth month following termination of employment. Instead,
amounts that would otherwise have been payable will be accumulated and paid,
without interest, as soon as administratively feasible following such six-month
period.

21



--------------------------------------------------------------------------------



 



Glossary of Definitions
As used in this document, the following terms have the following meanings.
“Company” or “Merck” means Merck & Co., Inc.
“Credited Service” is as defined in the Retirement Plan.
“Retirement Plan” means the Retirement Plan for Salaried Employees of Merck &
Co., Inc.
“Separation Benefits Plan” means the Merck & Co., Inc. Separation Benefits Plan
for Nonunion Employees
“Separated Retirement Eligible Employees” are certain nonunionized Merck & Co.,
Inc. employees
(1) who experience a Separation From Service ( as defined in the Separation
Benefits Plan); and
(2) who as of their last day of active employment with Merck (the “Separation
Date”) are

  •   at least age 55 and have at least 10 years of Credited Service (as defined
in the Retirement Plan) or     •   at least age 65.

Separated Retirement Eligible Employees are only those employees who are
designated by Merck as “Separated Retirement Eligible Employees.” “Separated
Retirement Eligible Employees” do not include employees who terminate employment
in any way that does not constitute a Separation From Service (as defined in
Separation Benefits Plan) as determined by Merck, including employees who resign
for any reason.
“Separation Date” means a Separated Retirement Eligible Employee’s last day of
employment with Merck.
“Separation Letter” means the Company-provided letter that will describe the
Special Separation Program benefits and include a release of claims against the
Company and may include such other terms such as non-solicitation and
non-competition provisions, as the Company determines.
“Separation Letter Return Date” is the date stated in the Separation Letter by
which Separated Retirement Eligible Employees must sign and return it to the
Company.
“Separation Pay Period” is the number of full or partial workweeks for which a
Separated Retirement Eligible Employee is being paid Separation Pay.

22



--------------------------------------------------------------------------------



 



“Special Separation Program” means the separation benefits that Separated
Retirement Eligible Employees receive if they sign and do not revoke the
Separation Letter.

23